 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   ASHANDA D. LEE,                              Case No. 1:18-cv-01616-LJO-EPG (PC)

12                  Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                  RECOMMENDING THAT THIS ACTION
13           v.                                   PROCEED ON PLAINTIFF’S CLAIM
14                                                AGAINST DEFENDANT JACOBSEN FOR
     CENTRAL CALIFORNIA WOMEN'S                   EXCESSIVE FORCE, AND THAT ALL
15   FACILITY, et al.,                            OTHER CLAIMS AND DEFENDANTS BE
                                                  DISMISSED
16                 Defendants.
17                                                (ECF No. 1)

18                                                OBJECTIONS, IF ANY, DUE WITHIN
                                                  TWENTY-ONE (21) DAYS
19
20
21      I.        INTRODUCTION
22            Ashanda D. Lee (“Plaintiff”), a prisoner in the custody of the California Department of
23   Corrections and Rehabilitation, is proceeding pro se and in forma pauperis in this civil rights
24   action pursuant to 42 U.S.C. § 1983. On November 26, 2018, Plaintiff commenced this action
25   by filing a Complaint against Central California Women's Facility (“CCWF”), J. Espinoza,
26   Warden of CCWF, and J. Jacobsen, a correctional officer at CCWF (collectively,
27   “Defendants”). (ECF No. 1).
28            The Complaint is now before the Court for screening. For the reasons described below,




                                                     1
 1   the Court will recommend that this case proceed on Plaintiff’s claim of excessive force against
 2   Defendant J. Jacobsen, and that all other claims and defendants be dismissed.
 3       II.      SCREENING REQUIREMENT
 4             The Court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 6   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 8   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
 9   1915A(b)(1), (2).
10             The Court may also screen a complaint brought in forma pauperis under 28 U.S.C. §
11   1915. “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
12   court shall dismiss the case at any time if the court determines that the action or appeal fails to
13   state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
14             A complaint must contain “a short and plain statement of the claim showing that the
15   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
16   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
19   factual matter, accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal,
20   556 U.S. at 663 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as
21   true, legal conclusions are not. Id. at 678.
22             In determining whether a complaint states an actionable claim, the Court must accept
23   the allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738,
24   740 (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff,
25   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s
26   favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be
27   held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627
28   F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally




                                                        2
 1   construed after Iqbal).
 2      III.      SUMMARY OF PLAINTIFF’S COMPLAINT
 3             The events giving rise to this action occurred at the Central California Women’s
 4   Facility. Plaintiff alleges that she was placed in protective custody and housed in building 504
 5   of the administrative segregation unit of CCWF. Unbeknownst to Plaintiff, she was assigned to
 6   a cell with a known “cellmate batterer.”
 7             On July 8, 2018, at 10:20 p.m., Plaintiff’s cellmate brutally attacked Plaintiff.
 8   Plaintiff’s cellmate stabbed Plaintiff repeatedly all over her body, including her face and eyes.
 9   The attack lasted over 90 minutes. Plaintiff did not fight back, and remained crouched in a fetal
10   position while crying for help.
11             During the attack, Defendant Jacobsen made three safety checks. During the first safety
12   check, Plaintiff screamed for help, begging for Defendant Jacobsen to remove Plaintiff from
13   the cell. Plaintiff yelled, “press the alarm” and “she stabbed me in the face.” Defendant
14   Jacobsen returned for a second safety check and intentionally ignored Plaintiff’s complaints
15   that she had been beaten and stabbed. Defendant Jacobsen knew that Plaintiff’s cellmate was a
16   known batterer, but recklessly disregarded the substantial risk of bodily harm as well as
17   Plaintiff’s screams for help.
18             Plaintiff suffered blunt face trauma, multiple stab wounds, memory loss, vision loss,
19   pain, and emotional and psychological trauma.
20      IV.       ANALYSIS OF PLAINTIFF’S COMPLAINT
21                    A. Section 1983 Claims
22             The Civil Rights Act under which this action was filed provides:
23                    Every person who, under color of any statute, ordinance, regulation,
                      custom, or usage, of any State or Territory or the District of
24                    Columbia, subjects, or causes to be subjected, any citizen of the
25                    United States or other person within the jurisdiction thereof to the
                      deprivation of any rights, privileges, or immunities secured by the
26                    Constitution and laws, shall be liable to the party injured in an action
                      at law, suit in equity, or other proper proceeding for redress . . . .
27
28   42 U.S.C. § 1983.




                                                        3
 1          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
 2   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
 3   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman
 4   v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697
 5   F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
 6   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
 7          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
 8   under color of state law, and (2) the defendant deprived him of rights secured by the
 9   Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
10   2006); see also Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
11   “under color of state law”). A person deprives another of a constitutional right, “within the
12   meaning of § 1983, ‘if he does an affirmative act, participates in another's affirmative act, or
13   omits to perform an act which he is legally required to do that causes the deprivation of which
14   complaint is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th
15   Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal
16   connection may be established when an official sets in motion a ‘series of acts by others which
17   the actor knows or reasonably should know would cause others to inflict’ constitutional harms.”
18   Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
19   causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
20   Arnold v. Int'l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
21   of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
22          Additionally, a plaintiff must demonstrate that each named defendant personally
23   participated in the deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there
24   must be an actual connection or link between the actions of the defendants and the deprivation
25   alleged to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of City of N.Y.,
26   436 U.S. 658, 691, 695 (1978).
27          Supervisory personnel are generally not liable under section 1983 for the actions of
28   their employees under a theory of respondeat superior and, therefore, when a named defendant




                                                      4
 1   holds a supervisory position, the causal link between him and the claimed constitutional
 2   violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d
 3   858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a
 4   claim for relief under section 1983 based on a theory of supervisory liability, Plaintiff must
 5   allege some facts that would support a claim that the supervisory defendants either: personally
 6   participated in the alleged deprivation of constitutional rights; knew of the violations and failed
 7   to act to prevent them; or promulgated or “implemented a policy so deficient that the policy
 8   ‘itself is a repudiation of constitutional rights' and is ‘the moving force of the constitutional
 9   violation.’” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations
10   omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may
11   be liable for his “own culpable action or inaction in the training, supervision, or control of his
12   subordinates,” “his acquiescence in the constitutional deprivations of which the complaint is
13   made,” or “conduct that showed a reckless or callous indifference to the rights of
14   others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (internal citations,
15   quotation marks, and alterations omitted).
16           “A municipality may be held liable under § 1983 ‘when execution of a government’s
17   policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly
18   be said to represent official policy, inflicts the injury.’” Burke v. County of Alameda, 586 F.3d
19   725, 734 (9th Cir. 2009) (quoting Monell, 436 U.S. at 694). To establish municipal liability
20   under § 1983, a plaintiff must show that (1) she was deprived of a constitutional right; (2) the
21   County had a policy or custom; (3) the policy or custom amounted to a deliberate indifference
22   to her constitutional right; and (4) the policy was the moving force behind the constitutional
23   violation. Id.
24           “In addition, a local governmental entity may be liable if it has a ‘policy of inaction and
25   such inaction amounts to a failure to protect constitutional rights.’” Lee v. City of Los Angeles,
26   250 F.3d 668, 681 (9th Cir. 2001) (quoting Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.
27   1992)). To establish municipal liability for inaction amounting to deliberate indifference, a
28   plaintiff must shoe that defendant “was on actual or constructive notice that its omission would




                                                       5
 1   likely result in a constitutional violation”; only then does the omission reflect a deliberate or
 2   conscious choice to violate the constitution.” Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1145
 3   (9th Cir. 2012); see also Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1194 (9th Cir.
 4   2002). “[W]hen the need to remedy the omission ‘is so obvious, and the inadequacy so likely to
 5   result in the violation of constitutional rights,’” the municipality can be said to be deliberately
 6   indifferent for the policy omission. Gibson, 290 F.3d at 1195 (quoting City of Canton, Ohio v.
 7   Harris, 489 U.S. 378, 389 (1989)). With respect to the causation requirement, “[t]he plaintiff
 8   must also demonstrate that, through its deliberate conduct, the [entity] was the ‘moving force’
 9   behind the injury alleged,” Bd. of Cnty. Comm’rs of Bryan Cnty., Okla. v. Brown, 520 U.S. 397,
10   404 (1997), such that the plaintiff must show “that the policy caused the violation in the sense
11   that the municipality could have prevented the violation with an appropriate policy.” Tsao, 698
12   F.3d at 1143 (internal quotation omitted).
13          Plaintiff fails to state a cognizable § 1983 claim against Defendants CCWF and J.
14   Espinoza. Plaintiff’s only allegations concern the actions of Defendant Jacobsen, an employee
15   of CCWF. Plaintiff does not allege that Defendant Espinoza performed any affirmative act or
16   omitted to perform any legally required act that deprived Plaintiff of her constitutional rights.
17   Defendant Espinoza holds a supervisory role as the Warden of CCWF, and is not liable under §
18   1983 for the actions of her employees on a theory of respondeat superior.
19          Similarly, Defendant CCWF cannot be liable for the actions of its employees on a
20   theory of respondeat superior. Plaintiff must allege facts establishing that CCWF deprived her
21   of a constitutional right by executing a policy or custom that amounted to deliberate
22   indifference to her constitutional right and that was the moving force behind the constitutional
23   violation. Plaintiff does not allege that Defendant Jacobsen’s conduct was the result of
24   Defendant CCWF’s official policy or custom. Thus, the Court finds that Plaintiff has failed to
25   state a cognizable § 1983 claim against Defendants CCWF and J. Espinoza.
26                  B. Failure to Protect Claim
27          To state a failure to protect claim, a prisoner must establish that prison officials were
28   deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.




                                                       6
 1   Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both subjective and
 2   objective components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013).
 3   The prisoner must show that “the official [knew] of and disregard[ed] an excessive risk to
 4   inmate... safety; the official must both be aware of facts from which the inference could be
 5   drawn that a substantial risk of serious harm exists, and [the official] must also draw the
 6   inference.” Farmer, 511 U.S. at 837. “Liability may follow only if a prison official ‘knows
 7   that inmates face a substantial risk of serious harm and disregards that risk by failing to take
 8   reasonable measures to abate it.’” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at
 9   847).
10            Plaintiff alleges that Defendant Jacobsen knew that Plaintiff’s cellmate was a “known
11   cellmate batterer,” but failed to intervene to stop the brutal attack on Plaintiff, despite her cries
12   for help. The Court finds that these allegations are sufficient to state a cognizable claim of
13   failure to protect in violation of the Eighth Amendment against Defendant Jacobsen.
14       V.      CONCLUSION AND RECOMMENDATIONS
15            The Court has screened the Complaint and finds that it states a cognizable claim of
16   failure to protect in violation of the Eighth Amendment against Defendant J. Jacobsen. The
17   Court also finds that the Complaint fails to state any other cognizable claims. The Court does
18   not recommend granting leave to amend as the Complaint contains a detailed description of the
19   relevant incident, and it appears that amendment would be futile.
20            Accordingly, it is HEREBY RECOMMENDED that:
21            1. This case proceed on Plaintiff’s claim against Defendant Jacobsen for failure to
22               protect in violation of the Eighth Amendment; and
23            2. All other claims and defendants, including Defendants J. Espinoza and Central
24               California Women’s Facility, be dismissed.
25            These findings and recommendations are submitted to the district judge assigned to this
26   case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21) days after
27   being served with these findings and recommendations, Plaintiff may file written objections
28   with the court. Such a document should be captioned, “Objections to Magistrate Judge’s




                                                       7
 1   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 2   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
 3   834, 839 (9th Cir. 2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5
 6
        Dated:     December 14, 2018                          /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                    8
